USCA11 Case: 20-14170     Date Filed: 08/31/2021   Page: 1 of 2



                                                            [DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 20-14170
                           Non-Argument Calendar
                         ________________________

                  D.C. Docket No. 5:20-cr-00015-LCB-HNJ-2


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

YASHVIN KARKERA,

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                         ________________________

                               (August 31, 2021)

Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,
          USCA11 Case: 20-14170        Date Filed: 08/31/2021    Page: 2 of 2



997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399

F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2